Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitations "the detection sensor", the operational information", "the machine tool" and " in Lines # 6 and 7.  There is insufficient antecedent basis for these limitations in the claim, and thus deemed indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morita et al. (US PG PUB 20200061768), hereinafter "Morita", in views of Liang et al. (CN 203812067 U), hereinafter "Liang", further in view of Takeuchi et al. (US PG PUB 20050144505), hereinafter "Takeuchi".
Regarding Claim 1, Morita discloses:
A system for remote control of production equipment (i.e. a system of sensors, e.g. current sensor 208, acceleration sensor 207 and temperature sensor 208, for monitoring and controlling of equipment, e.g. a lathe or a machining center [i.e. production equipment]) (200 – Fig. 10, ¶ 0048, ¶ 0111 and ¶ 0116 - 0118)
which is installed in a management apparatus for the production equipment (i.e. the system of sensors [i.e. the system] is installed as part of the integrated circuit [i.e. a management apparatus] apparatus for the equipment [i.e. the production equipment]) (200 – Fig. 10, ¶ 0111 and ¶ 0116 - 0118)
to receive operational state information of a machine tool and transmit data to a server so as to manage the production equipment (i.e. sensors [i.e. the system] may sense/receive acceleration, temperature and current [i.e. operational state information] of a machine tool 200 and transmits the sensed values [i.e. data] to information processing device 100 [i.e. a server] so as to manage the equipment [i.e. the production equipment]) (Fig. 1, Fig. 2, Fig. 6, 206, 207 & 208 – Fig. 10, ¶ 0048 and ¶ 0116 - 0118), 
comprising: 
at least one sensor which is provided in a main body of the machine tool to collect operational information of the machine tool in real time and transmit the same to the server (i.e. sensors, which are parts of [i.e. provided in a main body] of the machine tool 200, may sense [i.e. collect] acceleration, temperature and current [i.e. operational information] of the machine tool 200 and transmits the sensed values [i.e. the same] to information processing device 100 [i.e. a server] so as to manage the equipment [i.e. the production equipment]) (Fig. 1, Fig. 2, Fig. 6, 206, 207 & 208 – Fig. 10, ¶ 0111 and ¶ 0116 - 0118), 
wherein the at least one sensor includes: a first external power source supplied with external power in communication with the machine tool (i.e. sensors include power source [i.e. a first external power source]; For example, current sensor requires supply of power to obtain a value of a current flowing through a part to be maintained in machine tool 200 [i.e. supplied with external power in communication with the machine tool]) (¶ 0057), and 
a sensor communication network to transmit the collected data to the server through wire or wirelessly (i.e. sensors may transmit the sensed information [i.e. the collected data] to the information processing device 100 [i.e. the server] through a network, e.g. LAN [i.e. a sensor communication network]) (204 – Fig. 10, 100 – Fig. 14, ¶ 0114 and ¶ 0116 - 0118).
However, Morita does not explicitly disclose:
a dual power supply including 
On the other hand, in the same field of endeavor, Liang teaches:
wherein the at least one sensor includes: a dual power supply including a first external power source supplied with external power in communication with the machine tool (i.e. a monitor device [i.e. at least one sensors] includes dual power supply including external power interface [i.e. a first external power source supplied with external power] in communication with alarming device [i.e. the machine tool]) (¶ 0004 and ¶ 0010), and 
a second power source having a battery independent of the external power (i.e. a second power supply/source which is built-in-battery which can independently supply power when the external power source is cut off due to failure or unauthorized personnel removing the external power supply (Abstract, ¶ 0004 and ¶ 0010).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Morita to include the feature wherein at least one sensor includes: a dual power supply including a first external power source supplied with external power in communication with the machine tool, and a second power source having a battery independent of the external power as taught by Lian in order to implement the system with an auxiliary built-in power source which is capable of independently supplying power to the system when the external power source is cut off due to failure or unauthorized personnel removing the external power supply (Abstract, ¶ 0004 and ¶ 0010).
However, the combination of Morita and Liang does not explicitly disclose:
whereby causes of a failure are judged by determining whether data communication with the server is executed or not.
On the other hand, in the same field of endeavor, Takeuchi teaches:
whereby causes of a failure are judged by determining whether data communication with the server is executed or not (i.e. causes of faults [i.e. failures] are judged by determining whether a packet is successfully transmitted to a server, e.g. web server [i.e. data communication with the server is executed or not]) (Abstract, 1da – Fig. 1, Fig. 12, ¶ 0012, ¶ 0103 – 0104 and ¶ 0188).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the system of Morita and Lian to include the feature whereby causes of a failure are judged by determining whether data communication with the server is executed or not as taught by Takeuchi so that causes of failures may be determined based on the network locations with transmission problems (Abstract, 1da – Fig. 1, Fig. 12, ¶ 0012, ¶ 0103 – 0104 and ¶ 0188).

Regarding Claim 2, Morita, Liang and Takeuchi disclose, in particular Liang teaches:
wherein the dual power supply supplies power to a board by activating a switch depending on the power source (i.e. power measuring controller may automatically switch [i.e. by activating a switch] to battery source [i.e. depending on the power source] for powering the device [i.e. the dual power supply supplies power to a board] in a situation of external power source failure) (¶ 0010).
The motivation to combine the references is similar to that of claim 1.

Regarding Claim 3, Morita, Liang and Takeuchi disclose, in particular Morita teaches:
wherein the sensor communication network includes: a detection sensor to receive the operational state information of the machine tool (i.e. network of sensors may include current sensor 208, acceleration sensor 207 and temperature sensor 206 to receive to receive the machine tool’s operational state information, e.g. acceleration, power temperature, etc.) (Fig. 3, Fig. 10, ¶ 0072 and ¶ 0111); 
a converter ADC (i.e. system may convert sensed values, e.g. temperature, acceleration, current, etc. to digital/numerical values [i.e. converter ADC]) (Fig. 3, Fig. 10, ¶ 0072 and ¶ 0111); and 
a wired/wireless transmission unit for communicating with the server (i.e. communication interface 204 for communication with the information processing device 100 [i.e. the server]) (204 – Fig. 10 and ¶ 0116 – 0118).


Regarding Claims 4, 6 and 7, Morita, Liang and Takeuchi disclose:
wherein the sensor communication network allows: transmission of data from the detection sensor, which receives the operational state information of the machine tool, through wire by the wired/wireless transmission unit, when power is supplied by the first external power source (Morita - i.e. while the machine is being supplied with power [i.e. when power is supplied by the first external power source], sensor [i.e. detection sensors] may sense [i.e. receive] acceleration, temperature and current [i.e. operational state information] of the machine tool 200, and transmit, via communication interface 204 [i.e. the wired/wireless transmission unit], the sensed values to information processing device 100 over LAN [i.e. through wire]) (Morita - Fig. 1, Fig. 2, Fig. 6, 206, 207 & 208 – Fig. 10, ¶ 0057, ¶ 0072, ¶ 0111 and ¶ 0116 - 0118); and 
wireless transmission of data from the detection sensor, which receives the operational state information of the machine tool, by the wired/wireless transmission unit, when power is supplied by the second power source (i.e. measuring controller is capable of automatically starting the built-in battery to supply power [i.e. when power is supplied by the second power source], and sending sensor data [i.e. operational state information of the machine tool] wirelessly via the wireless transceiver [i.e. by the wired/wireless transmission unit]) (¶ 0005 and ¶ 0010).
The motivation to combine the references is similar to that of claim 1.


Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maeda Hiroshi (JP 2015154282 A), hereinafter "Maeda", in views of Takeuchi.
Regarding Claim 5, Maeda discloses:
A management method for remote control of production equipment (i.e. management of an image forming apparatus) (¶ 0007 and ¶ 0017), 
comprising: 
determining whether power is supplied by an external power source to supply power to the machine tool or by an internal battery (i.e. method may determine whether the image forming apparatus is in a state in which it is supplied by commercial power [i.e. external power source]) (¶ 0017 and ¶ 0025); 
when the power is supplied by the external power source, transmitting data from the detection sensor provided with the operational information of the machine tool to the server by wire (i.e. for an image forming apparatus installed outside the power failure area [i.e. when the power is supplied by the external power source], data is transmitted to a destination apparatus, e.g. an FTP server, via a normal wired connection [i.e. by wire], wherein the data may be an image from a scanner [i.e. the detection sensor] containing [i.e. provided with] a document set [i.e. operational information] generated by a document reading unit [i.e. the machine tool]) (¶ 0019, ¶ 0026 and ¶ 0029); and 
when the power is supplied by the internal battery, wirelessly transmitting data from the detection sensor provided with the operational information of the machine tool (i.e. in a case of a power failure in which the commercial power is not supplied, the battery supplies power to wireless communication unit [i.e. when the power is supplied by the internal battery], and the data is transmitted toward the server wirelessly, e.g. FTP transfer, wherein the data may be an image from a scanner [i.e. the detection sensor] containing [i.e. provided with] a document set [i.e. operational information] generated by a document reading unit [i.e. the machine tool]) (¶ 0037 and ¶ 0065).
However, Maeda does not explicitly disclose:
thereby determining whether there is data communication of the server.
On the other hand, in the same field of endeavor, Takeuchi teaches:
thereby determining whether there is data communication of the server (i.e. whether a packet is successfully transmitted [i.e. there is data communication] by a server, e.g. application server, may be determined) (Abstract, 1da – Fig. 1, Fig. 12, ¶ 0012, ¶ 0103 – 0104 and ¶ 0188).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the method of Maeda include the feature for determining whether there is data communication of the server or not as taught by Takeuchi so that causes of failures may be determined based on the network locations with transmission problems (Abstract, 1da – Fig. 1, Fig. 12, ¶ 0012, ¶ 0103 – 0104 and ¶ 0188).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOE MIN HLAING whose telephone number is (303)297-4282. The examiner can normally be reached Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Soe Hlaing/Primary Examiner, Art Unit 2451